l
UNITED STATES DlSTRICT COURT ix
SGUTHERN DISTRICT OF NEW YORK §

 

l
t
Pension Benetit Guaranty Corporation, §§ *\1\ » ;__ ~, ~ z g_j

Piainriff, ““ `

l 8-cv- 1409 (AIN)
__V._

OPINION & ORDER
Booke & Company, lnc.

as Plan Administrator of the Booke & Company
Pension Plan,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

Plaintiff, the Pension Beneiit Guaranty Corporation (“PBGC”), brought suit under Title
lV of the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ l30l et
seq. Plaintiff seeks several orders from this Court regarding the termination of a pension plan

(“the Plan”) managed by Defendant. For the reasons given below, the Court grants Plaintiff’s

requests in full.

I. Background

Plaintiff PBGC is a wholly-owned United States government corporation established
under 29 U.S.C. § l302(a) to administer and enforce the pension plan termination insurance
j program created by Title IV of ERISA. When an underfunded pension plan terminates, PBGC l

ensures payment of statutorily guaranteed pension benefits to plan participants and their
beneficiaries See 29 U.S.C. § l302(a)(2). Defendant, Bool<e & Company lnc. (“Bool<e & Co.”)
is the Plan Administrator of the plan at issue here. Defendant was a financial consulting firm

headquartered in New Yorl<. Compl. at 2. Defendant ceased all business operations by

November 30, 2014, after the company owner became ill and retired. Id. at 3.

 

Plaintiff filed suit on February 16, 2018. Id. at 1. Plaintiff attempted to serve Defendant
at the last known business address of Bool<e & Co. listed on the New Yorl< State Corporation
Database, but neither the company nor its registered agent were still tenants. Affidavit of Hannah
Kaplan (“Kaplan Aff.”), Dkt. 18, at 1. Tlie company is listed as “lNACTIVE ~ Dissolution by
Proclamation / Annulment of Authority (Apr. 25, 2012)” on the New York State Corporation
Database. Id. Stephen Bool<e, the owner of Bool<e & Co., is still listed as the registered agent,
but rio long resides at the home address listened in the State database. Id. at 2. Therefore,
Plaintiff served the summons on the Authorized Agent in the Office of the Secretary of State. Ia'.
Defendant never answered and Plaintiff represents that l\/Ir. Booke is now deceased Pl. Letter,
Dl<t. 23, at 1. Plaintiff filed for and received a Certificate of Default from the Clerl< of Court by
April 27, 2018, Kaplan Aff. at 2. Plaintiff filed for default judgment on May 25, 2018. Dl<t. 16.

II. Legal Standard

Federal Rule of Civil Procedure 55 sets out a two-step procedure to be followed for the
entry of judgment against a party who fails to defend: the entry of a default, and the entry of a
default judgment New York v. Green, 420 F.3d 99, 104 (2d Cir. 2005). The first step, entry of a
default, simply “formalizes a judicial recognition that a defendant has, through its failure to
defend the action, admitted liability to the plaintif .” Cin of New York v. Mz'ckalis Pawn Shop,
LLC, 645 F.3d 114, 128 (2d Cir. 2011). The second step, entry of a default judgment, c‘converts
the defendant’s admission of liability into a final judgment that terminates tlie litigation and
awards the plaintiff any relief to which the court decides it is entitled, to the extent permitted by
Rule 54(c).” Id. at 128.

A determination that entry of default judgment at the second step is appropriate depends
upon whether the allegations against the defaulting party are well-pleaded. See th'llips v. Pz`zza,
No. 17-CV-6112 (JPO), 2018 WL 2192189, at *1 (S.D.N.Y. May 14, 2018) (citing Belz`zaire v.
RAV Im)esfz`gal‘ive and Sec. Servs. Ltd., 61 F. Supp.3d 336, 344 (S.D.N.Y. 2014)). Once a party
is in default, “the court must accept as true all of the factual allegations of tlie non-defaulting

party and draw all reasonable inferences in its favor.” Id. Nonetheless, a party does not admit

 

 

conclusions of law simply by defaulting, and a court must therefore “determine whether the
[plaintiff` s] allegations establish [the defendant’s] liability as a matter of law.” Belizaire v., 61 F.
Supp. 3d at 344 (alterations in original) (quoting Fz'nkel v. Romanowicz, 577 F.Bd 79, 84 (2d Cir.
2009)).

III. Analysis

Plaintiff seeks an order: (i) terminating the Bool<e & Company Pension Plan', (ii)
appointing PBGC as statutory trustee of the Plan; (iii) establishing November 30, 2014, as the
termination date for the Plan; and (iv) directing the Defendant, or any other person or entity
having possession, custody, or control of any of the records, assets, or other propeity of the Plan,
to transfer, convey, and deliver all such records, assets and property to PBGC. Compl. at 1.

a. Plaintiff’ s Request for Termination of the Plan Is Granted

Plaintiff is entitled to an order terminating the Plan. A district court may issue a decree
adjudicating that a plan has been terminated “in order to protect the interests of the
participants[.]” 29 U.S.C. § 1342(0)(1). PBGC has made a formal determination that termination
is necessary to protect the interests of plan participants Compl. jj 19; Compl. EX. 1. Plaintiff
has also alleged that at least one plan participant is not currently receiving benefits that she is
owed and will not be able to do so until the plan is terminated Pl. Let. at 1. This is sufficient to
warrant court termination of a plan to protect the interests of plan participants. See Pension Ben.
Guar. Corp. v. Ncrstasi White, Inc., 476 F. Supp.2d 228, 229 (E.D.N.Y. 2007). Therefore, the
Court orders the Plan terminated under 29 U.S.C. § 1342(0)(1).

b. Plaintiff Is Appointed Trustee of the Plan

Plaintiff warrants appointment as trustee of the Plan. “If a covered pension plan
terminates without sufficient funds to pay benefits, PBGC generally becomes trustee of the plan
under 29 U.S.C. § l342(c).” Shcml)aum v. U.S., 32 F.3d 180, 181 n.l (5th Cir. 1994); see also 29
U.S.C. § 1342(b)(1). In this case, Plaintiff alleges that the Plan is underfunded, Compl. 1111 10,
15-16, and that it is “ready, willing, and able” to serve as trustee, ia’. 1123, This is sufficient to

warrant PBGC’s appointment as trustee. See Pension Bene]’it Guar'. Co)"p. v. Wilmington

 

Prinring Co., No. 7:09-CV-00054(BR), 2009 WL 10705648,` at *2 (E.D.N.C. July 27, 2009).
Therefore, the Court appoints Plaintiff trustee of the Plan.
c. The Court Establishes November 30, 2014, as the Plan Termination Date

Because the plan administrator is unavailable, the Court will set the Plan termination
date. In normal circumstances, the termination date of a plan is established by PBGC and the
plan administrator. See Nasmsi White, ]r)c., 476 F. Supp.2d at 229~30. However, if “the plan
administrator is unavailable” and “no agreement has been reached” then “the court must
determine the date of termination.” Ia’. (citing 29 U.S.C. § 1348(a)(4)). In this case, Plaintiff has
sufficiently alleged that the Plan administrator is unavailable Compl. jj 17. Therefore, the Court
will determine the appropriate termination date. The Second Circuit has provided a two~factor
test for this determination: “the expectations of participants and the financial implications of
termination for PBGC.” 111 re Pe)')sion Planfor' Employees ofBroadway Maintencmce Corp., 707
F.2d 647, 652 (2d Cir.1983). The Court will address each factor in turn.

As to the first factor, the expectations of plan participants, the Court finds that by
November 30, 2014, participants had constructive notice of the plan’s termination. ln assessing
this factor, a court looks to: “the earliest date when the Plan’s participants had actual or
constructive notice of the Plan’s termination, i.e., notice sufficient to extinguish their reliance
interest.” Id. at 652-53 (internal citation omitted). Plaintiff alleges that all of Booke & Co.’s
operations had ceased by November 30, 2014. Compl. 1121. As of this date, Plaintiff contends,
plan participants could no longer justifiably expect that the plan would continue. Id. The Court
agrees. Cessation of operations is sufficient to constitute constructive notice of plan termination
See Nastasi Whi`te, ]lic., 476 F. Supp.2d at 229~30. The Court therefore finds that by November
30, 2014, plan participants had sufficient constructive notice.

As to the second factor, November 30, 2014, best serves the financial interests of
Plaintiff. In assessing this factor, a court will “select whatever later date serves the interests of
PBGC.” Broadway Maim. , 707 F.2d at 653. Plaintiff has proposed November 30, 2014, as
termination date, and a court is “entitled to conclude that this date adequately serves the interests

4

 

of PBGC.” Id. at 653. Therefore, the second factor favors finding November 30, 2014, as the
termination date.
Because both of the Broaa’way Mainremmce factors support setting November 30, 2014,
as the termination date, the Court hereby determines that the Plan terminated on that date.
d. Defendant’s Assets Shall Be Transferred to Plaintiff
Finally, Plaintiff requests that Defendant, or any other person or entity having possession,
custody, or control of any of the records, assets, or other property of the Plan, be ordered to
transfer, convey, and deliver all such records, assets and property to PBGC. “A trustee
appointed under 29 U.S.C. § 1342(b) has the power ‘to require the transfer of all (or any part) of
the assets and records of the plan to himself as trustee[.]”’ Nastasi Whife, Inc., 476 F. Supp. 2d at
230 (quoting 29 U.S.C. § 1342(d)(1)(A)(ii)). Therefore, because the Court has appointed
Plaintiff as trustee of the Plan, Plaintiff is entitled to an order requiring transfer of all assets,
records, and other property of the Plan, either from Defendants or any other person or entity.
The Court therefore grants this order.
IV. Conclusion
For the reasons given above, the Court hereby HOLDS that:
1. The Plan is hereby terminated pursuant to 29 U.S.C. § 1342(c);
2. Plaintiff is hereby appointed statutory trustee of the Plan pursuant to 29 U.S.C. §
1342(0);
3. November 30, 2014, is hereby established as the termination date of the Plan
pursuant to 29 U.S.C. § 1348(a)(4); and
4. Booke & Co., and any other person or entity having possession, custody, or
control of any records, assets, documents, or other property of the Plan, shall
transfer, convey, and deliver all such records, assets, and property to PBGC

pursuant to 29 U.S.C. § 1342(d)(1).

 

This resolves docket item number 16. The Clerk of Court is respectfully directed to enter

judgment and close the case.

SO ORDERED.

 

Dated: January§_`*:, 2019 §
New York, New York ALISON J. NATHAN

 

United States District Judge

 

